Citation Nr: 0023431	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  97-32 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
disability alleged to be the result of physical therapy 
provided by VA.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in November 1996, by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. VA outpatient treatment reports dated in December 1992, 
and February and March 1993 reflect that the appellant was 
seen for complaints of right hip pain.

2. In March 1993, the appellant developed a bulge in the 
anterior aspect of the right thigh, apparently while 
undergoing physical therapy.

3. Subsequent examination including magnetic resonance 
imaging (MRI) and computerized tomography (CT) scans 
revealed findings consistent with myositis as well as non-
specific calcifications and minimal atrophic changes of 
the proximal rectus femoris.

4. In October 1996, after review of the appellant's claims 
folder and medical records, a VA physician concluded that 
the appellant's right hip condition was the result of post 
traumatic calcifications corroborated by CT scan and were 
not the result of physical therapy given in or around 
April or May 1993.  It was further noted that the right 
hip condition was a disease entity independent from VA 
treatment given in the Rehabilitation Medicine Services 
Department.


CONCLUSION OF LAW

The criteria for the award of service connection for a right 
hip disability due to physical therapy provided by VA are not 
met.  38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  His 
assertions regarding the presence of a right hip disorder 
coupled with the medical evidence which reflects that the 
appellant apparently developed a bulge in his right hip 
during physical therapy are deemed sufficient to render this 
claim plausible.

Before addressing the merits of this claim, the Board will 
first discuss a number of procedural matters that arose in 
connection with respect to the regulations governing 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court affirmed lower court rulings which held 
that VA's regulation at 38 C.F.R. § 3.358(c)(3) was invalid 
to the extent it precluded compensation under 38 U.S.C.A. 
§ 1151 unless the additional disability resulted from an 
"accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  This case was adjudicated by the 
RO in November 1996, with consideration of the amended 
regulation.  See Statement of the Case under cover letter 
dated July 3rd, 1997.  The RO denied the claim for benefits 
pursuant to 38 U.S.C.A. § 1151 on the basis that the evidence 
of record failed to establish a relationship between the 
presence of right hip disability and the physical therapy 
provided by VA.  

Additionally, it is noted that section 1151 of 38 U.S.C.A. 
was subsequently amended by Congress during the pendency of 
this appeal with the passage of Public Law 104-204, the VA 
and Housing and Urban Development, and Independent Agencies 
Appropriations Act of 1997, 110 Stat. 2874, 2926 (Sep. 26, 
1996).  Section 422(a) of that act amended 38 U.S.C.A. § 1151 
to provide, in effect, that compensation on the basis of 
disability as a result of VA medical treatment would be 
payable only where disability was due to fault on the part of 
VA or an event not reasonably foreseeable.  However, the 
amended provisions of section 1151 are not for application in 
this case because this claim was filed before October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31623 (1998).  
Thus, the old version of section 1151 will control the 
disposition of this appeal.

After review of the evidence of record, the undersigned 
concurs with the RO's determination that entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are not warranted in 
this case.  Careful consideration of the pertinent outpatient 
treatment reports dated in 1992 and 1993 reveals that while 
the appellant apparently developed a bulge in the right hip 
area while exercising in a pool during physical therapy, he 
had been treated for right hip complaints prior to that time 
and subsequent radiological studies including an MRI and CT 
scans noted findings consistent with myositis as well as non-
specific calcifications and minimal atrophic changes of the 
proximal rectus femoris.

Furthermore, on VA examination in October 1996, after careful 
and thorough review of the appellant's claims folder and 
medical records, a VA physician provided the following 
opinion:

It is my opinion that the right hip 
condition and pain is the result of post 
traumatic calcifications corroborated by 
CT scan and are not the result of 
physical therapy given in or around April 
and May 1993.  The right hip condition is 
a disease entity independent from VA 
treatment given in the RMS Department.

The Board has carefully considered the appellant's 
contentions and testimony regarding the alleged relationship 
between his right hip disability and the VA physical therapy; 
however, these assertions are found to be outweighed by the 
objective medical evidence of record to the contrary.  In 
this regard, the Board notes that there is no competent 
medical evidence of record which supports the appellant's 
assertions regarding his right hip disability.

Accordingly, in the absence of any additional competent 
evidence to the contrary, the Board concludes that 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 are 
not warranted.

In addition, the Board notes that the appellant's 
representative requested that this case be sent to an 
independent medical expert for an additional opinion.  
However, the Board does not find that the issue presented by 
this case is of extraordinary medical complexity, it has not 
been identified as such by any competent source, nor is the 
evidence of record in controversy such to require an advisory 
medical opinion in addition to the opinion provided by the VA 
physician in October 1996.  See 38 C.F.R. § 3.328.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

